ETAILED ACTION

Allowable Subject Matter
Claims 1-8 are allowed.
In regard to claim 1, the prior art does not teach or render obvious a coaxial cylindrical insert in the flow defining an annular cylindrical volume between a part of the coaxial insert and the pipe wall, the coaxial insert being coupled to the pipe wall through a single conductive fin positioned in the cylindrical volume, the annular volume including the flow, the coaxial insert comprising a resonator for electromagnetic signals within a predetermined frequency range, the predetermined frequency range comprising at least one resonance frequency mode having a minimum amplitude at a known position locked by the position of the fin, at said at least resonance frequency mode and in the combination as claimed. 
Claims 2-8 further limit allowable claim 1, and, therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896